El Juez Asociado- Señor Wolp,
emitió la opinión del tribunal.
Para justificar su acción de desahucio la demandante alegó *361su dominio, describió la finca y adujo que los demandados estaban detentando la posesión y disfrutando precariamente dicha propiedad.
Además de una excepción previa, los demandados alegaban tener el dominio de la propiedad en controversia por haberla heredado directamente de su¡ padre. Dando color a la recla-mación de la demandante, los demandados alegaron que el su-puesto título de la demandante dependía de una presunta venta en ejecución de sentencia obtenida en cierto procedi-miento, en que se habían publicado edictos para notificar a los demandados. La contestación también alegaba en efecto que a pesar de que los demandados estaban en la posesión material de la propiedad al principio del procedimiento arriba mencionado, la demandante publicó edictos contra los here-deros desconocidos del deudor fallecido.
Incidentalmente, la supuesta venta fué realizada por el marshal de la Corte Municipal de Río Piedras y los deman-dados sostenían que él no tenía jurisdicción para ello. Esto dependería hasta cierto punto de si el procedimiento ero uno en ejecución de hipoteca o una acción personal, cosa que pasa-remos después a considerar.
La Corte de Distrito de Bayamón, donde este pleito de desahucio fué iniciado, resolvió que como la demandante ad-mitió que los demandados estaban en posesión bajo título, estos últimos no estaban detentando la posesión precaria-mente.
 Examinando el récord, se hace evidente que la ac-ción instada en la Corte Municipal de Bayamón no fué una en ejecución de hipoteca, a pesar de mencionarse una hipoteca. Una corte municipal no tiene jurisdicción para ejecutar una hipoteca. Fué una ácción en cobro de dinero cuya demanda aducía que el mismo estaba garantizado con una hipoteca. La Corte Municipal de Bayamón, por lo tanto, nunca adquirió jurisdicción sobre las personas de los demandados. Es in-dudable que el alegado título de la demandante en este caso *362surgió por razón de la venta que siguió al embargo para ase-gurar la efectividad de la sentencia.
La apelante insiste en que la Corte Municipal de Ba-yamón tuvo jurisdicción para emitir su sentencia por razón del embargo contemporáneo de propiedad inmueble efectuado por la apelante. La sentencia en realidad no excedió apa-rentemente del valor de la propiedad. En otras palabras, la apelante procedía in rem para obtener una sentencia contra los apelados. Dudamos algo que la apelante siguiera el procedimiento trazado para cuando uno intenta obtener una sentencia in rem, y esta duda es fortalecida por el becho de que el embargo fué nominalmente uno para asegurar la efectividad de una sentencia.  Se acepta, sin embargo, que la propiedad embargada estaba situada, no en el distrito judicial de Bayamón, sino en el de San Juan, y por consiguiente no pudo liaber un-procedimiento in rem contra dicba propie-dad dentro del distrito judicial de Bayamón.
La apelante impugnó el derecho de los demandados a atacar la suficiencia de la sentencia de la Corte Municipal de Bayamón dictada en favor de la apelante. Esta última sostiene que dicba sentencia no puede ser atacada colateralmente. Los apelados, más o menos fundándose .en el principio de debile fundamenhm failit opus, dicen que si dicba sentencia, fué nula por falta de la debida notificación, el título de la apelante también lo fué. Estas alegaciones en sí levantan un conflicto de título suficiente, y aún si estuviésemos equivocados respecto a la jurisdicción de la Corte Municipal de Bayamón, el pleito de desahucio no es el lugar adecuado para determinar dicho conflicto.
Es innecesario considerar la reclamación de bogar seguro.

La sentencia debe ser confirmada.

Los Jueces Asociados Señores Córdova Dávila y Travieso no intervinieron.